El Juez Asociado Sr. Figueras,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que habiéndose impuesto en la sentencia *76recurrida pena de presidio, aunque haya sido de modo subsidiario, hay que considerar el delito perseguido como muy grave {felony) y en este caso puede interponerse re-curso de apelación, cuando ésta verse sobre una cuestión de derecho, según el artículo 345 del Código de Enjuiciamiento Criminal.
Considerando: que no consta que los acusados negaran la inscripción por motivo legal que les pusiera á cubierto de toda responsabilidad y en tales condiciones hay que aceptar la justicia del veredicto y de la sentencia condenatoria.
Vistos los artículos 161 del Código Penal y 345, 367 y 368 del Código de Enjuiciamiento Criminal. Fallamos: que debemos confirmar y confirmamos la sentencia apelada y que se dictó por la Corte de Mayagüez en 27 de Abril última, con las costas del recurso por mitad á los apelantes, pero entendiéndose que la reclusión, por defecto del pago de la multa, deben sufrirla los reos en la Cárcel de Mayagüez, y no en el Presidio como se ordena en la sentencia recurrida; cúmplase la sentencia original, tómese nota de ésta que boy se dicta en el libro de actas, y remítase copia certificada de dicha anotación al Secretario de la Corte de Mayagüez.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.